Citation Nr: 1023784	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
November 1969 to August 1973 and had subsequent service in 
the U.S. Navy Reserve and U.S. Coast Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran and his spouse testified at a hearing before an 
RO Decision Review Officer (DRO) in June 2009 and at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
March 2010.  Transcripts of both hearings are associated with 
the claims files.   


REMAND

The Veteran contends that his bilateral hearing loss 
disability warrants a compensable rating.  The record 
reflects that he was afforded VA examinations to determine 
the severity of the disability in July 2008 and August 2009.  
The United States Court of Appeals for Veterans Claims has 
held that in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 
aforementioned VA examination reports are not in compliance 
with this holding.   

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
hearing loss during the period of this 
claim, to include any pertinent VA 
outpatient records.  

2.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and extent of his bilateral hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should 
ensure that the examiner provides all 
information required for rating purposes, 
to include a description of any effects 
of the disability on occupational 
functioning and daily activities.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

